930 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony K. MONK, Plaintiff-Appellant,v.John JABE, Defendant-Appellee.
No. 90-1062.
United States Court of Appeals, Sixth Circuit.
April 15, 1991.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and GILMORE, District Judge.*
PER CURIAM.


1
Petitioner-appellant, Anthony K. Monk (Monk), appeals from the district court's dismissal of his petition for a writ of habeas corpus.  In his petition, Monk alleged several constitutional claims in connection with his 1980 Michigan conviction on charges of assault with intent to murder.


2
Having reviewed the record in its entirety, the briefs and arguments of the parties, and the relevant case law, the court finds that the habeas petition was properly dismissed for the reasons expressed in the magistrate's report and recommendation of August 15, 1989, as adopted by the district court in its order on November 27, 1989.  Accordingly, the judgment of the district court is hereby AFFIRMED.



*
 The Honorable Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation